PER CURIAM.
The trial court entered restitution orders against Ralph Moriarity but after Moriarity filed a notice of appeal of his judgment and sentence. We vacate the restitution orders because the trial court lost jurisdiction to enter the orders while the appeal was pending. See Kern v. State, 726 So.2d 353 (Fla. 5th DCA 1999).
Although Moriarity has prevailed on this issue at this time, his victory may not prove to be permanent. The trial court reserved jurisdiction to enter a restitution order at the time of sentencing and included the reservation in the judgment. Therefore, a timely hearing after notice is given may be held to require restitution after the mandate in this appeal has issued.
RESTITUTION ORDER VACATED.
COBB and PETERSON, JJ., concur.
GRIFFIN, J., concurs specially, with opinion.